Case 2:16-cv-00121-PLM-MV ECF No. 429, PageID.6655 Filed 08/26/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

KEWEENAW BAY INDIAN COMMUNITY,                  )
                     Plaintiff,                 )
                                                )     No. 2:16-cv-121
-v-                                             )
                                                )     Honorable Paul L. Maloney
NICK KHOURI, et al.,                            )
                            Defendant.          )
                                                )

                                     JUDGMENT

        The Court has resolved all pending claims. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS.

        THIS ACTION IS TERMINATED.

        IT IS SO ORDERED.

Date:     August 26, 2021                              /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
